


Exhibit 10.5

 

ADDENDUM TO THE SOFTWARE LICENSE AGREEMENT BETWEEN

 

CAMPUS MANAGEMENT CORP® AND

 

BRIDGEPORT EDUCATION INC.

 

Purpose of Addendum: Increase ASRs

 

This Addendum, effective upon the mutual execution by the parties hereunder, is
incorporated into and made a part of the Software License Agreement (the
“License Agreement”) between Campus Management Corp. (“CMC”) and Bridgeport
Education Inc. (“Customer”), dated as of March 2, 2004.  All capitalized terms
not otherwise defined herein shall have the meaning set forth in the License
Agreement.  The License Agreement shall be amended, as follows:

 

1.                                       Customer is hereby licensed to use the
Licensed Program, including those set forth in Section 2 below, for an
additional [***] ASRs, for a total of up to [***] ASRs, at the following
licensed Campuses:

 

Institution Name

 

Campus Address

Bridgeport Education, Inc.

 

13500 Evening Creek Drive, Suite 600, San Diego, CA 92128

Ashford University (AU-TR)

 

400 North Bluff Road, Clinton, Iowa 52732

Ashford University Online (AUO) (AU-AC)

 

400 North Bluff Road, Clinton, Iowa 52732

University of the Rockies-Online

 

13500 Evening Creek Drive, Suite 600, San Diego. CA 92128

Ashford University- Evening Accelerated (AU-EA)

 

400 North Bluff Road. Clinton, Iowa 52732

Ashford Audit

 

13500 Evening Creek Drive, Suite 600, San Diego, CA 92128

Instructor Campus

 

13500 Evening Creek Drive, Suite 600, San Diego, CA 92128

University of the Rockies (TR)

 

555 East Pikes Peak Ave., Colorado Springs, CO 80903

 

 

Total Campuses - 8

 

*** Confidential portions of this document have been redacted and filed
separately with the Commission.

 

--------------------------------------------------------------------------------


 

2.                                       The incremental License Fees for the
additional ASRs, at the above licensed Campuses, are as follows:

 

License

 

Cost

 

CampusVue

 

$

[***]

 

CampusPortal

 

$

[***]

 

CampusLink AppCreator

 

$

[***]

 

CampusLink Communicator

 

$

[***]

 

CampusLink eLead

 

$

[***]

 

CampusLink eLearning

 

$

[***]

 

TOTAL

 

$

[***]

 

 

3.                                       Full payment of the non-refundable fee
is due and payable on or before July 1, 2009.

 

This Addendum is deemed effective upon acceptance at CMC’s principal offices. 
Except as expressly stated herein, all other terms of the License Agreement, as
amended, remain unchanged and in full force and effect.

 

BRIDGEPOINT EDUCATION, INC.

 

CAMPUS MANAGEMENT CORP.

 

 

 

By:

/s/

 

By:

/s/

 

 

 

 

 

Print: 

Daniel J. Devine

 

Print: 

Anders Nessen

 

 

 

 

 

Title:

CFO

 

Title:

CFO

 

 

 

 

 

Date:

6-29-09

 

Date:

6-29-09

 

*** Confidential portions of this document have been redacted and filed
separately with the Commission.

 

2

--------------------------------------------------------------------------------


 

ADDENDUM TO THE SOFTWARE LICENSE AGREEMENT BETWEEN

 

CAMPUS MANAGEMENT CORP® AND

 

Bridgeport Education Inc.

 

Purpose of Addendum: Unlimited Record Count License

 

This Addendum, effective upon the mutual execution by the parties hereunder, is
incorporated into and made a part of the Software License Agreement (the
‘License Agreement”) between Campus Management Corp. (“CMC) and Bridgeport
Education Inc. (“Customer”), dated as of March 2, 2004.  All capitalized terms
not otherwise defined herein shall have the meaning set forth in the License
Agreement.  The License Agreement shall be amended, as follows:

 

1.                                       Whereas Customer has [***] ASRs
licensed and desires to obtain an unlimited Record Count (ASRs).  Subject to the
terms and conditions of the License Agreement and this Addendum, including CMC’s
receipt of the initial payment below, Customer shall be licensed to use the
Licensed Programs (see products set forth in Section 2 below), for an unlimited
Record Count (ASRs), at the following licensed Campuses:

 

Institution Name

 

Campus Address

Bridgeport Education, Inc.

 

13500 Evening Creek Drive, Suite 600, San Diego, CA 92128

Ashford University (AU-TR)

 

400 North Bluff Road, Clinton, Iowa 52732

Ashford University Online (AUO) (AU-AC)

 

400 North Bluff Road, Clinton, Iowa 52732

University of the Rockies-Online

 

13500 Evening Creek Drive, Suite 600, San Diego. CA 92128

Ashford University- Evening Accelerated (AU-EA)

 

400 North Bluff Road. Clinton, Iowa 52732

Ashford Audit

 

13500 Evening Creek Drive, Suite 600, San Diego, CA 92128

Instructor Campus

 

13500 Evening Creek Drive, Suite 600, San Diego, CA 92128

University of the Rockies (TR)

 

555 East Pikes Peak Ave., Colorado Springs, CO 80903

 

 

Total Campuses - 8

 

2.                                       For clarification, Customer
acknowledges and agrees that the unlimited Record Count does not apply to any
non-organic Record Count increases (i.e., as a result of Customer’s acquisition
of additional Record Count or Campuses resulting from a change of control,
merger or acquisition by or of Customer or its affiliates).

 

*** Confidential portions of this document have been redacted and filed
separately with the Commission.

 

3

--------------------------------------------------------------------------------


 

3.                                       The incremental License Fees for the
following License Programs for the unlimited Record Count, at the above licensed
Campuses, are as follows:

 

License

 

Cost

 

CampusVue

 

 

 

CampusPortal

 

 

 

CampusLink AppCreator

 

 

 

CampusLink Communicator

 

 

 

CampusLink eLead

 

 

 

CampusLink eLearning

 

 

 

TOTAL

 

$

[***]

 

 

4.                                       Payment of the non-refundable License
Fees above is due and payable in four (4) equal installments, with payments due
on or before July 15, 2009; October 15, 2009, January 15, 2010; and April 15,
2010, respectively.  Payment for additional Campuses is due in accordance with
the License Agreement.

 

5.                                       For each additional Campus beyond the
eight (8) Campuses set forth above, Customer shall pay one-time fees per Campus
as follows: (a) $[***] per Campus and (b) $[***] per online (i.e., more than 50%
of the students are enrolled in online programs) Campus.  Such Campus license
pricing will not be subject to increase through December 31, 2011.

 

6.                                       Customer shall promptly pay, indemnify
and hold CMC harmless from all sales, use, gross receipts, GST, value-added,
personal property or other tax or levy (including interest and penalties)
imposed on the Licensed Program(s) provided hereunder, other than taxes on the
net income or profits of CMC.  Subject to any applicable laws, the foregoing
shall not apply to the extent Customer is formed as a not for profit
organization and promptly provides CMC an applicable tax exempt certificate. 
All prices quoted are net of taxes.

 

This Addendum is deemed effective upon acceptance at CMC’s principal offices. 
Except as expressly stated herein, all other terms of the License Agreement, as
amended, remain unchanged and in full force and effect.

 

BRIDGEPOINT EDUCATION, INC.

 

CAMPUS MANAGEMENT CORP.

 

 

 

 

 

By:

/s/

 

By:

/s/

 

 

 

 

 

Print:

Daniel J. Devine

 

Print:

Anders Nessen

 

 

 

 

 

Title:

CFO

 

Title:

CFO

 

 

 

 

 

Date:

6-29-09

 

Date:

6-29-09

 

*** Confidential portions of this document have been redacted and filed
separately with the Commission.

 

4

--------------------------------------------------------------------------------


 

ADDENDUM TO THE CAMPUSCARE® SUPPORT AGREEMENT BETWEEN

 

CAMPUS MANAGEMENT CORP® AND

 

BRIDGEPORT EDUCATION, INC.

 

Purpose of Addendum; Dedicated Account Manager,

Service Representative and/or Support Representative

 

This Addendum, effective upon the mutual execution by the parties hereunder, is
incorporated into and made a part of the CampusCare Support Agreement (the
“CampusCare Agreement”) between Campus Management Corp. (“CMC”) and Bridgeport
Education, Inc. (“Customer”), dated as of February 15, 2005.  All capitalized
terms not otherwise defined herein shall have the meaning set forth in the
CampusCare Agreement.  The CampusCare Agreement shall be amended, as follows:

 

1.                                       Customer has licensed the following
Licensed Programs in accordance with the License Agreement and Addenda:

 

CampusVue

CampusPortal

CampusLink eLead

CampusLink AppCreator

CampusLink Communicator

CampusLink eLearnlng

 

2.                                       For the Licensed Programs set forth
above, the following dedicated account resources shall be assigned based on the
active ASR tiers as of the beginning of each calendar year and subject to
increases based on calculations conducted by CMC on the first day of each
calendar quarter.*

 

·                  [***] ASRs: ½ Time Dedicated Account Manager - Assigned Now
(Option to convert to full time: $[***], may be pro-rated); and

 

·                  [***] ASRs: 1 Dedicated Client IT Services Representative;
and

 

·                  [***] ASRs: 1 Dedicated Level 2 Support Representative; and

 

·                  [***] ASRs: Full-time Dedicated Account Manager (replaced 1/2
Time Dedicated Account Manager); and

 

·                  Additional Level 1 Dedicated Support Representative will be
assigned every [***] ASR thereafter.

 

*** Confidential portions of this document have been redacted and filed
separately with the Commission.

 

5

--------------------------------------------------------------------------------


 

--------------------------------------------------------------------------------

* Note that incremental headcount for support and /or IT services also may be
contracted for in advance of these ASR thresholds for an annual fee of $[***]
per resource (pricing valid for 2009-2010).  When the ASR thresholds are met,
the fees paid will be applied for the new ASR count.

 

3.                                       Customer shall pay CampusCare on an
annual basis in accordance with the CampusCare Agreement.  Customer’s Record
Count will be reviewed by CMC as of the first day of each calendar quarter,
commencing on October 1, 2009.  If Customer exceeds any ASR threshold (per table
below), then CMC shall invoice Customer, and Customer shall promptly pay (net 30
days) additional CampusCare fees (pro-rated for the remainder of the then
current calendar year) for the additional ASRs in accordance with the following
rate table:

 

ASR

 

Effective
Rate/ASR

 

[***]

 

$

[***]

 

[***]

 

$

[***]

 

[***]

 

$

[***]

 

[***]

 

$

[***]

 

[***]

 

$

[***]

 

 

4.                                       No payment is due at the time of
execution of this Addendum, and if Customer increases ASRs between the date of
this Addendum and September 30, 2009, no additional CampusCare fees shall be due
for such period.  Pricing is subject to increases for additional Licensed
Programs, services and in accordance with the CampusCare Agreement.

 

This Addendum is deemed effective upon acceptance at CMC’s principal offices. 
Except as expressly stated herein, all other terms of the CampusCare Agreement,
as amended, remain unchanged and in full force and effect.

 

BRIDGEPOINT EDUCATION, INC.

 

CAMPUS MANAGEMENT CORP.

 

 

 

 

 

By:

/s/

 

By:

/s/

 

 

 

 

 

Print:

Daniel J. Devine

 

Print:

Anders Nessen

 

 

 

 

 

Title:

CFO

 

Title:

CFO

 

 

 

 

 

Date:

6-29-09

 

Date:

6-29-09

 

*** Confidential portions of this document have been redacted and filed
separately with the Commission.

 

6

--------------------------------------------------------------------------------


 

ADDENDUM TO THE CAMPUSCARE® SUPPORT AGREEMENT BETWEEN

 

CAMPUS MANAGEMENT CORP® AND

 

BRIDGEPORT EDUCATION, INC.

 

Purpose of Addendum: Increase ASRs

 

This Addendum, effective upon the mutual execution by the parties hereunder, is
incorporated into and made a part of the CampusCare Support Agreement (the
“CampusCare Agreement”) between Campus Management Corp. (“CMC”) and Bridgepoint
Education, Inc. (“Customer”), dated as of February 15, 2005.  All capitalized
terms not otherwise defined herein shall have the meaning set forth in the
CampusCare Agreement.  The CampusCare Agreement shall be amended, as follows:

 

1.                                       Contemporaneously with this Addendum,
Customer is executing the Addendum to the Software License Agreement in order to
add an additional [***] ASRs, for a total Record Count of up to [***] ASRs. 
Accordingly, the incremental Premium CampusCare fees For the Licensed Programs,
based on the addition of [***] ASRs, for the period June 1, 2009, through
December 31, 2009, are as follows:

 

License

 

Cost

 

CampusVue

 

$

[***]

 

CampusPortal

 

$

[***]

 

CampusLink AppCreator

 

$

[***]

 

CampusLink Communicator

 

$

[***]

 

CampusLink eLead

 

$

[***]

 

CampusLink eLearning

 

$

[***]

 

TOTAL

 

$

[***]

 

 

2.                                       Full payment of the non-refundable fee
is due and payable on or before July 1, 2009.

 

This Addendum is deemed effective upon acceptance at CMC’s principal offices. 
Except as expressly stated herein, all other terms of the CampusCare Agreement,
as amended, remain unchanged and in full force and effect.

 

 

BRIDGEPOINT EDUCATION, INC.

 

CAMPUS MANAGEMENT CORP.

 

 

 

 

 

By:

/s/

 

By:

/s/

 

 

 

 

 

Print:

Daniel J. Devine

 

Print:

Anders Nessen

 

 

 

 

 

Title:

CFO

 

Title:

CFO

 

 

 

 

 

Date:

6-29-09

 

Date:

6-29-09

 

*** Confidential portions of this document have been redacted and filed
separately with the Commission.

 

7

--------------------------------------------------------------------------------

 
